DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (8,808,026) in view of Stroetmann (2016/0363957).
With regard to claim 14, Yamaguchi teaches, as shown in figure 3: “An electrical connection
structure, comprising: a body-end connection apparatus 201, wherein the body-end connection
apparatus 201 comprises a first frame 203, a first metal connection terminal 205, and a first
sealing apparatus 208a; wherein the first metal connection terminal 205 is disposed on the first
frame 203… and wherein the first sealing apparatus 208a is configured to perform sealing

a band-end connection apparatus 202… wherein the band-end connection apparatus 202
comprises a second frame 206, a second metal connection terminal 207, and a second sealing apparatus 208b… and wherein the second metal connection terminal 207 is disposed on the
second frame 206… the first metal connection terminal 205 is electrically connected to the second metal connection terminal 207, the first frame 203 clutches the second frame 206, and the second sealing apparatus 208b is configured to perform sealing between the first frame 203 and the second frame 206”.
	Yamaguchi does not teach the first terminal “is configured to electrically connect to a main board of a wearable device”, the body being that of the wearable device, the band-end connection apparatus being of a wearable device, “wherein the second frame is configured to connect to a band of the wearable device”, or the second metal connection terminal “is electrically connected to the band, including a battery, of the wearable device; wherein when the band is connected to the body of the wearable device”.
In the same field of endeavor before the effective filing date of the claimed invention, Stroetmann teaches, as shown in figure 2B and taught in paragraphs 31, 99, and 147, the first terminal 242 “is configured to electrically connect to a main board 250 of a wearable device 200”, the body 202 being that of the wearable device 200, the band-end connection apparatus (situated in the top end of 224 in figure 2B) being of the wearable device 200, “wherein the second frame (top portion of 224 in figure 2B) is configured to connect to a band 224 of the wearable device 200”, or the second metal connection terminal 234 “is electrically connected to the band 224, including a battery 226, of the wearable device 200; wherein when the band 

With regard to claim 16, Yamaguchi as modified by Stroetmann teaches: “The electrical connection structure according to claim 14”, as shown above.
Yamaguchi also teaches, as taught in column 1 lines 30-34, the sealing apparatuses being waterproof. Neither Yamaguchi not Stroetmann teach: “wherein the first sealing apparatus is a double-sided adhesive washer, and the second sealing apparatus is a… adhesive washer”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the first and second sealing apparatuses adhesive in order to hold them in place and also the use of adhesives is well known.

With regard to claim 18, Yamaguchi as modified by Stroetmann teaches: “The electrical connection structure according to claim 14”, as shown above.
Stroetmann also teaches, as taught in paragraph 143: “wherein a material of the first frame (central portion in paragraph 143)… is resin”. Stroetmann does not teach: “the second frame is resin”. However, it would have been obvious to a person having ordinary skill in the art 

With regard to claim 19, Yamaguchi as modified by Stroetmann teaches: “The electrical connection structure according to claim 14”, as shown above.
Stroetmann also teaches, as taught in paragraph 143: “wherein the first metal connection terminal is coated in a first frame injection molding, or is coated in the first frame through sealant pouring after assembly”.

With regard to claim 20, Yamaguchi as modified by Stroetmann teaches: “The electrical connection structure according to claim 14”, as shown above.
Stroetmann does not teach: “wherein, the second connection metal terminal is bonded to the second frame through injection molding or through sealant pouring around the terminal after press-in the second frame”. However, Stroetmann does teach, as taught in paragraph 143, the use of injection molding. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use injection molding to bond the second connection metal terminal to the second frame in order to hold the second connection metal terminal in place and because injection molding is well known in the art for forming insulating bodies in electrical connectors.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (8,808,026) in view of Stroetmann (2016/0363957) and Song et al. (2018/0210491).
With regard to claim 17. Yamaguchi as modified by Stroetmann teaches: “The electrical connection structure according to claim 14”, as shown above.
	Neither Yamaguchi nor Stroetmann teach: “wherein the band-end connection apparatus further comprises: a flexible board, wherein the second metal connection terminal is electrically connected to the band of the wearable device by using the flexible board”.
In the same field of endeavor before the effective filing date of the claimed invention, Song teaches, as shown in figures 1A-4 and taught in paragraphs 12-15: “wherein the band-end connection apparatus (part of 130 on band 120 in figure 1A) further comprises: a flexible board, wherein the second metal connection terminal is electrically connected to the band 120 of the wearable device by using the flexible board”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Song with the invention of Yamaguchi as modified by Stroetmann in order to be able to have extra battery life (Song, paragraph 15).

Claim 21, 23-24, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroetmann (2016/0363957) in view of Yamaguchi (8,808,026).
With regard to claim 21, Stroetmann teaches, as shown in figure 2B and taught in paragraphs 31, 99, and 147: “A wearable device 200, comprising: a body 202; a band 224; and an electrical connection structure (242 and 234), wherein the electrical connection structure comprises a body-end connection apparatus 242 and a band-end connection apparatus 234; wherein the 
Stroetmann does not teach: “and a first sealing apparatus… and wherein the first sealing apparatus is disposed between the first frame and the body to perform sealing between the first frame and the body… and a second sealing apparatus… and wherein the second sealing apparatus performs sealing between the first frame and the second frame”.
In the same field of endeavor before the effective filing date of the claimed invention, Yamaguchi teaches, as shown in figure 3: “and a first sealing apparatus 208a… and wherein the first sealing apparatus 208a is disposed between the first frame 203 and the body 11 to perform sealing between the first frame 203 and the body 11… and a second sealing apparatus 208b… and wherein the second sealing apparatus 208b performs sealing between the first 

With regard to claim 23, Stroetmann as modified by Yamaguchi teaches: “The wearable device according to claim 21”, as shown above.
Yamaguchi also teaches, as taught in column 1 lines 30-34, the sealing apparatuses being waterproof. Neither Yamaguchi not Stroetmann teach: “wherein the first sealing apparatus is a double-sided adhesive washer, and the second sealing apparatus is a… adhesive washer”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the first and second sealing apparatuses adhesive in order to hold them in place and also the use of adhesives is well known.

With regard to claim 24, Stroetmann as modified by Yamaguchi teaches: “The wearable device according to claim 21”, as shown above.
Stroetmann also teaches, as taught in paragraph 143: “wherein a material of the first frame (central portion in paragraph 143)… is resin”. Stroetmann does not teach: “the second frame is resin”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the second frame out of resin 

With regard to claim 29, Stroetmann as modified by Yamaguchi teaches: “The wearable device according to claim 21”, as shown above.
Stroetmann also teaches, as taught in paragraph 143: “wherein the first metal connection terminal is coated in the first frame injection molding, or is coated in the first frame through sealant pouring after assembly”.

With regard to claim 30, Stroetmann as modified by Yamaguchi teaches: “The wearable device according to claim 21”, as shown above.
Neither Stroetmann nor Yamaguchi teach: “wherein, the second connection metal terminal is bonded to the second frame through injection molding or through sealant pouring around the terminal after press-in the second frame”. However, Stroetmann does teach, as taught in paragraph 143, the use of injection molding. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use injection molding to bond the second connection metal terminal to the second frame in order to hold the second connection metal terminal in place and because injection molding is well known in the art for forming insulating bodies in electrical connectors.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stroetmann (2016/0363957) in view of Yamaguchi (8,808,026) and Wagman et al. (2017/0069994).

	Stroetmann also teaches, as shown in figure 2B: “wherein the body 202 further comprises a body housing that is a housing structure of the body of the wearable device 200; and one end (top end of 242 in figure 2B) of the first metal connection terminal 242 is” connected “to the main board, and the main board is disposed inside the body housing; and the first metal connection terminal 242 protrudes out of a connection hole (where 242 extends out of 202 in figure 2B) provided on a watchcase side (bottom side of 202 in figure 2B)”.
Neither Stroetmann nor Yamaguchi teach the use of solder. However, the use of solder to connect terminals to circuit boards is well known in the art (see e.g. Wagman, paragraph 10).

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stroetmann (2016/0363957) in view of Yamaguchi (8,808,026) and Song et al. (2018/0210491).
With regard to claim 22, Stroetmann as modified by Yamaguchi teaches: “The wearable device according to claim 21”, as shown above.
Neither Stroetmann nor Yamaguchi teach: “wherein the body-end connection apparatus further comprises a connecting flexible board, and the first metal connection terminal is electrically connected to the main board of the wearable device by using the connecting flexible board”.
In the same field of endeavor before the effective filing date of the claimed invention, Song teaches, as shown in figures 1A-4 and taught in paragraphs 12-15, a flexible circuit board connected to electronic modules in a wearable device. It would have been obvious to a person 

With regard to claim 27, Stroetmann as modified by Yamaguchi teaches: “The wearable device according to claim 21”, as shown above.
Neither Stroetmann nor Yamaguchi teach: “wherein the band further comprises a flexible board; and one end of the flexible board is connected to the battery, and the other end of the flexible board is connected to the second metal connection terminal”.
In the same field of endeavor before the effective filing date of the claimed invention, Song teaches, as shown in figures 1A-4 and taught in paragraphs 12-15: “wherein the band 120 further comprises a flexible board; and one end of the flexible board is connected to the battery 112a, and the other end of the flexible board is connected to the second metal connection terminal (part of 130 on band 120 in figure 1A)”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Song with the invention of Stroetmann as modified by Yamaguchi in order to increase the battery life of the wearable device (Song, paragraph 15).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Stroetmann (2016/0363957) in view of Yamaguchi (8,808,026) and Tajima et al. (20170250554).

Neither Stroetmann nor Yamaguchi teach: “wherein the wearable device is fastened to the band by using a spring bar structure”.
In the same field of endeavor before the effective filing date of the claimed invention, Tajima teaches, as taught in paragraph 51, the use of a spring bar to attach a wearable device to a band. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Tajima with the invention of Stroetmann as modified by Yamaguchi in order to be able to hold the band on the housing (Tajima, paragraph 51).

Allowable Subject Matter
Claims 15 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/15/21 have been fully considered but they are not persuasive. The applicant argues with regard to claims 14 and 21 that the reference Stroetmann does not teach or suggest, “wherein the second metal connection terminal is disposed on the second frame and is electrically connected to the band, including a battery, of the wearable device”.  The Examiner respectfully disagrees, as there are second terminals in the second frame and electrically connected to the band, which includes a battery 226 (see paragraphs 31 .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	April 13, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831